Citation Nr: 0810534	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-25 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include the question of whether an appeal 
has been timely perfected.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1318, to include the question of whether an appeal has been 
timely perfected.

3.  Entitlement to dependents' educational assistance 
benefits under 38 U.S.C.A. Chapter 35, to include the 
question of whether an appeal has been timely perfected.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.  The veteran died on November [redacted], 2003; the 
appellant is his widow.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision in 
which the RO denied service connection for the cause of the 
veteran's death, as well as DIC benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1318, and dependents' educational 
assistance benefits, under 38 U.S.C.A. Chapter 35.  In 
October 2004, the appellant filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in May 2005.  
As will be explained in more detail below, the record raises 
a question as to whether the appellant perfected her appeal 
of these issues by filing a timely substantive appeal.

For the reasons expressed below, the claims on appeal 
(recharacterized to reflect the jurisdictional question noted 
above) are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant when further action, on her part, is required.




REMAND

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  See 38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal consists of a timely filed NOD in writing and, after 
an SOC has been furnished, a timely filed substantive appeal.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2007).

A substantive appeal perfects the appeal to the Board and 
frames the issues to be considered.  See Myers v. Derwinski, 
1 Vet. App. 127, 129 (1991).  A substantive appeal consists 
of a properly completed VA Form 9 (Appeal to Board of 
Veterans' Appeals) or other correspondence containing the 
necessary information.  The substantive appeal also must 
indicate what issues are being perfected.  Proper completion 
and filing of a substantive appeal are the last actions an 
appellant needs to take to perfect an appeal.  See 38 C.F.R. 
§ 20.202 (2007).

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2007).  Where an 
appellant files a timely NOD but fails to timely file a 
substantive appeal, the appeal is untimely.  See Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).

As indicated in the Introduction above, following the May 
2004 rating decision denying each claim on appeal the 
appellant filed a NOD in October 2004, and the RO issued a 
SOC, addressing all three issues, in May 2005.  The claims 
file reflects that the SOC was mailed to the appellant on May 
26, 2005.  The only document filed by the appellant or her 
representative after the SOC that addresses the claims for 
the cause of the veteran's death, DIC benefits, and 
dependents' educational assistance benefits is a VA Form 21-
4138, Statement in Support of Claim, that was received at the 
RO on August 19, 2005.  In this document, the appellant 
requests that the RO proceed with her appeal, but she also 
indicated that this document should be considered a NOD and 
that she wanted a SOC issued so that she could appeal to the 
Board.  However, this document-filed more than one year 
after the May 2004 notification of the rating decision on 
appeal and more than 60 days after the May 2005 SOC-is 
outside the relevant time period for filing a substantive 
appeal.

Thus, even though the RO certified to the Board the claims 
for service connection for the cause of the veteran's death, 
DIC benefits, and dependents' educational assistance 
benefits, and the veteran's representative addressed the 
cause of death claim in its March 2008 brief filed with the 
Board, it appears that the appellant has not filed a timely 
substantive appeal, and hence, has not timely perfected an 
appeal, as to the aforementioned claims..  The Board notes 
that in a signed statement received by the RO in February 
2006, the appellant conceded that she had still not filed a 
VA Form 9 indicating an appeal to the Board.  

Because the RO has not addressed the question of whether a 
timely appeal has been perfected with respect to each matter 
on  appeal, the appellant veteran has not been furnished the 
pertinent legal authority governing this jurisdictional 
question, nor has she been afforded the opportunity to 
respond.  Accordingly, to avoid any prejudice to the 
appellant, the RO should address this jurisdictional 
question, in the first instance, in connection with each 
claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  
If the RO finds that an appeal has not been timely perfected 
with respect to these claims, then it must furnish to the 
appellant an appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of all pertinent legal 
authority, and afford her and her representative the 
appropriate time period for response before the claims file 
is returned to the Board for further appellate consideration.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should address the question of 
whether a timely appeal has been perfected 
with regard to the denial of service 
connection for the cause of death, DIC 
benefits pursuant to 38 U.S.C.A. § 1318, 
and dependents' educational assistance 
pursuant to 38 U.S.C.A. Chapter 35. 

2.  If the RO's determination on the 
jurisdictional question on each claim  is 
adverse to the appellant, the RO must 
furnish to the appellant and her 
representative an appropriate SSOC on 
these matters that includes citation to 
and discussion of all legal authority 
governing the jurisdictional question, 
along with clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



